Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Requests
Again, The Examiner requests that Applicant carefully review the claims, drawings and specification for other issues that have not been raised so far during prosecution of the instant application.  The drawings and substitute specification for the instant application have been reviewed in detail, and will used as the source for the review of all other specifications and drawings filed in this family (which the Examiner presumes is identical to other the family members with the exception of the continuation-in-part applications).
The Examiner requests again, that all of the claim formalities (claim objections and 35 U.S.C. 112 rejections) be addressed.  None have been addressed in the response to the final office action dated 1/25/21.  The Examiner is available to discuss to the issues that are being raised in this office action.  The Examiner again requests that the Applicant provide specific references (i.e., element number and/or page and line locations) for each claimed element to make sure there is support for each element 
Response to Arguments
Applicant’s remarks regarding “Rejections Under 35 U.S.C. § 112” (dated 7/25/21, p. 8).  The change regarding “Heat Reservoir to ‘heat release element’” was not made and “‘substantially sealed’ language” does not appears in the claims of this application and applies to claims sets of other patent applications  being prosecuted in this patent family. 
Priority
This application makes reference to or appears to claim subject matter disclosed in Application Nos. 16/577,886 (filed 9/20/19), 15/792,663 (filed 10/24/17), 15/144,788 (filed 5/2/16) and 62,158,529 (filed 5/7/15). If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application 

For multiple reasons, a petition under 1.78(c) and (e) needs to be filed for the Applicant to receive the benefit of prior-filed provisional and nonprovisional applications.  One of the reasons is that failed to correctly file the benefit claim within 4/16 month periods provided in 37 CFR 1.78.  See Examiner’s answer in app. no. 16/785,567 issued on 7/30/21 for a discussion of the 4/16 month time periods.  There may be other corrections needed for the data supplied in the last Application Data Sheet, dated 11/10/20.
It is noted in Applicant’s remarks (dated 7/25/21, p. 8), that a petition regarding the benefit claim is going to be filed.
Objections to the Claims, Specification and Drawings
There is a lack of correspondence between the claimed subject matter, the detailed written description, the summary of invention and the drawings as to

Drawings
The drawings (figs. 1-67, 43 sheets) were received on 7/25/21.  These drawings are objected to (not acceptable) for the reasons below.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a heat reservoir” (claim 1, l. 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because:
a.	Fig. 5, change “310” to ”210”;
b.	Fig. 26, remove extra line extending into “2608”;
c.	Fig. 27, remove extra line on bottom;
d.	Fig. 34A, “2800” on left near “1310” should be changed to “4380”;
e.	Fig. 43D, change “1820” to “2608”;
f.	Fig. 43D, remove “2680”;
g.	Fig. 43D, add “4370” next to reference numeral line near “4330”;
h.	Fig. 49, change “5000” to “1000”;

j.	Fig. 53, conduits “5325” and “5329” now covering Legends “A/C” and “Pump”.  In prior versions of fig. 53, termination of these conduits were at the perimeter of “5204” and “”5330”;
k.	Fig. 58, label of Fig. 58 is missing and “FIG.” should positioned below the figure;
l.	Fig. 67, line between “6710” and “6711” terminates within “6711” whereas previously this line terminated at upper perimeter of “6711”; and
m.	Fig. 67, line between “6720” and “6721” terminates within “6721” whereas previously this line terminated at upper perimeter of “6721”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Specification
The disclosure is objected to because of the following informalities:
a.	Page 2, line 14, “valves aperture” should be “valve apertures”;
b.	Page 11, line 22, “a control valves” should be “a control valve”;
c.	Page 11, line 25, “controller” should be “controlled”;
d.	Page 13, line 30, “received cavity section” should be “panel cavity section”;
e.	Page 15, line 12, “3488” should be “4388”; 
f.	Page 18, line 26, “Fig 63” should be “Fig. 63”; and
g.	Page 19, line 18, “Fig 67” should be “Fig. 67”.
Appropriate correction is required.
Claim Objections
Claims 1-15 are objected to because of the following informalities:
a.	Claim 1, line 4, “gas” should be “said gas” having antecedence in line 3;
b.	Claim 3, line 2; Claim 5, line 2; Claim 6, lines 3 and 5, “surface area” should be “a surface area”;
c.	Claim 3, lines 2-3; and Claim 5, lines 1-2, “said server rack stand interior sidewall” should be “said interior sidewall of said server rack stand”;	
d.	Claim 5, line 2, “surface area” should be “a surface area of said interior wall”;
e.	Claim 6, line 1, “said server rack stand includes” should be “said lateral support members include” (which includes a first lateral support member and a second lateral support member);
f.	Claim 8, line 4, “thereof” should be “of the server rack stand”;
g.	Claim 8, line 6, “cooled air” should be “said cooled air” having antecedence in “cooled air” of line 3;
h.	Claim 8, line 8, “said cartridge” should be “said primary cartridge”;
i.	Claim 8, line 9; Claim 9, line 3; Claim 12, line 4; and Claim 15, line 4, “thereof” should be “of the primary cartridge”;
j.	Claim 10, lines 2-3; and Claim 13, lines 2-3, “a second lateral support member” and “a primary lateral support member” are understood as being parts of the “lateral support members” of claim 8, line 5 and should be claimed as “a primary lateral support member of the lateral support members” and “a secondary lateral support member of the lateral support members”; and
k.	Claim 11, line 3; and Claim 14, line 3, “thereof” should be “of the complementary cartridge”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
a.	Claim 1, line 10 requires “a cartridge . . .  adapted to retain a computer.”   Looking at figs, 43C and 43D, how is the cartridge 2166 retaining a computer 305, when rail elements 307, 308 are between the cartridge 2166 and the computer 305.  Rail elements 307, 308 allow for the computer 305 to slide horizontally in relation to the lateral member 2166;
b.	Claim 8, line 5 requires “directing cooled air from said interior void external to said server rack stand.” The originally filed priority application fails to disclose an interior void external to a server rack stand.  The Examiner understands that the interior void is within the server rack stand, and not external to the server rack stand;
c.	Claims 12 and 15 require “affixing said primary cartridge to said server rack [stand] and positioning said primary cartridge to permit said closed air circuit, in a pathway both (i) from said server rack [stand] and (ii) to said server rack [stand], to pass through said airflow channel [of the primary cartridge].”  Based on the disclosure, the airflow through each primary 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 1, line 2 requires “building inlet conduit.”  Applicant argues “is improperly referred to as ‘a conduit’” (Applicant’s remarks of 1/6/21, p. 9).   The issue is whether “conduit” as claimed is singular or plural.  Further the plural form is “conduits.”  Therefore does the metes and bounds of claim 1 require “a building inlet conduit” (i.e., a single building inlet conduit) or are “building inlet conduits (i.e., two or more building inlet conduits) required?

c.	Claim 2, line 1 requires “ cartridge.”  Is this cartridge the same as or in addition to “a cartridge” of claim 1, line 10?
d.	Claim 3, line 2; and Claim 5, line 2 require “multiple cartridges.”  Are the “multiple cartridges” in addition to or include the “cartridge” of claim 1, line 10?
e.	Claim 4, lines 1-2 requires “an internal cavity” which disclosed as supported by element 3608 and claim 1, line 11 requires “an airflow passage channel”.  Is there double claiming of a single disclosed element, or are these claimed elements supported by different disclosed elements?
f.	Claim 4, line 2, “said airflow passage” lacks antecedent basis.  Did Applicant intend “said airflow passage channel”?
g.	Claim 6, line 3 requires “surface area.”  Is this the “a surface area of the first lateral support member?
h.	Claim 6, line 5 requires “surface area.”  Is this the “a surface area of the second lateral support member?
i.	Claim 6, lines 2-3 and 4 each require “multiple cartridges.”  Are the “multiple cartridges” in addition to or include the “cartridge” of claim 1, line 
j.	Claim 6, line 2 requires “a first lateral support member sidewall” and lines 3-4 requires “a second lateral support member sidewall.”  Are the first and second lateral member sidewalls in addition to “an interior sidewall” of claim 2, line 2?
k.	Claim 8, line 6 requires “directing cooled air from said interior void external to said to said server rack stand.”  How can said interior void be external to said server rack stand when line 4 requires “a first discrete partition of an interior void [of the server rack stand]?
l.	Claim 8, lines 6-7 requires “a closed air circuit.”  Applicant argues “Closed Air Circuit. The FIG. 67 includes conduit, see between the HP and the A/C that forms a closed circuit. In such cases, rather than 'dumping' heated exhaust, the exhaust is recycled” (Applicant remarks of 1/6/21, p. 9).  The term “closed” has a definition of “not open” which in the specification at page 17, lines 19-21 supported by “[a] pump 5330 is provided that creates and maintains negative pressure in the exhaust air flow system and may transfer air back through passages (not shown) to the air conditioner.”  However, the argued “conduit, see between the HP and the A/C that forms a closed circuit” is not a closed circuit in the embodiment where the exhaust is not recycled because the circuit begins at the A/C and ends at the HP (which is understood as pump 5330).   Is this the embodiment that 
m.	Claim 8, line 8; Claim 9, lines 2 and 3; Claim 11, lines 2-3; Claim 12, lines 2 and 3 (two places); Claim 14, line 2; and Claim 15, lines 2 and 3 (2 places), “said server rack” lacks antecedent basis.  Did Applicant intend “said rack stand”?
n.	Claim 9, line 3, “said primary airflow channel” lacks antecedent basis.  Does “said primary airflow channel” have antecedence in “an airflow channel” of claim 8, line 9?
o.	Claim 11, line 3 requires “a complementary airflow channel” and claim 10, line 2 requires “a secondary airflow channel.”  Are these two claimed elements in fact the same element and the “a complementary airflow channel” should be “said secondary airflow channel”;
p.	Claim 12, lines 2-4; and Claim 15, lines 2-4 require “positioning said primary cartridge to permit said closed air circuit, in a pathway both (i) from said server rack [stand] and (ii) to said server rack [stand], to pass through said airflow channel [of the primary cartridge].”  Should this in fact be claimed as “positioning said primary cartridge in said closed air circuit to pass said cooled air from said sever rack stand through said [primary] airflow channel of said primary cartridge, and positioning said complementary cartridge in said closed air circuit to pass said exhausted air to said server rack stand through said secondary airflow channel of said complementary cartridge”?  

r.	Claim 14, line 3 requires “said complementary airflow channel” lacks antecedent basis.  It is noted that claim 10, line 2 requires “a secondary airflow channel.”  Should “said complementary airflow channel” be “said secondary air flow channel” and have antecedence in “a secondary airflow channel” of claim 10, line 2, or are these two different claimed elements? 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein (US 9,832,912).
Klein has the same disclosure as the instant case; and therefore Klein should disclose the same subject matter as being claimed in the instant application.  Since the benefit claim is improperly claimed, priority to App. No. 15/144,788 is being denied.  All the claims are being rejected under 35 U.S.C. 102(a)(1) as anticipated by US 9,832,912, and Klein is published is more than 1 year before the filing of the instant .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   US 3,192,306 discloses a building inlet conduit for sealed movement of gas into a server rack stand and a building outlet conduit for exhausting the gas from the server rack stand.  US 7,182,208 discloses a server stand rack with cartridges on opposing sides of the server stand rack, each cartridge having an airflow passage channel.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  8/4/2021

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835